United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Executrix of the Estate of W.M., Appellant
and
DEPARTMENT OF THE ARMY, ARMY
DEPOT, Corpus Christi, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Steve Maher, for the appellant
Office of Solicitor, for the Director

Docket No. 11-2103
Issued: August 27, 2012

Oral Argument August 7, 2012

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 21, 2011 appellant filed a timely appeal from an April 6, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) and a September 12, 2011
nonmerit decision denying merit review of the claim. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether the employee has established an injury causally related to
exposure to chemicals in his federal employment; and (2) whether OWCP properly denied
appellant’s application for reconsideration without merit review of the claim.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
The case has been before the Board on prior appeals. There were four claims filed by the
employee, who initially filed a claim on March 2, 1988 alleging that he developed fatigue,
depression, a skin condition, rapid heartbeat, stress and anxiety due to exposure to Agent Orange.
By decision dated March 31, 1992, the Board affirmed OWCP’s denial of the claim on the
grounds it was not timely filed.2 On January 7, 2005 the employee filed an occupational disease
claim alleging that he developed Type 2 diabetes and peripheral neuropathy as a result of
chemical exposure while overhauling helicopters in federal employment. By decision dated
September 17, 2008, the Board affirmed an OWCP decision dated July 2, 2007, finding that the
medical evidence was insufficient to establish that diabetes and peripheral neuropathy were
casually related to chemical exposure.3
On August 2, 2007 the employee filed an occupational disease claim alleging that he
sustained colon and liver cancer as a result of chemical exposure. By decision dated July 15,
2008, the Board affirmed OWCP’s decision dated October 24, 2007 denying the claim on the
grounds the medical evidence was insufficient.4 On September 12, 2008 the employee filed an
occupational disease claim alleging that he developed a stroke and peripheral neuropathy as a
result of chemical exposure. By decision dated January 6, 2010, the Board affirmed a
January 19, 2009 OWCP decision denying the claim on the grounds that the medical evidence
was insufficient to establish the claim.5 The employee’s claims had been consolidated under the
claim file for the January 7, 2005 claim. He died on January 27, 2011. The history of the case as
reported in the Board’s prior decisions is incorporated herein by reference.
In a letter dated May 14, 2010, the employee requested reconsideration and submitted a
January 21, 2010 report from Dr. A. Lee Guinn, a Board-certified internist, who stated that
appellant had been diagnosed with Type 2 diabetes and peripheral neuropathy secondary to
diabetes. Dr. Guinn stated that during the employee’s federal employment from approximately
1966 to 1974, the employee was responsible for returning helicopters from Vietnam, which were
contaminated with the herbicide Agent Orange. He stated that multiple research studies confirm
that exposure to Agent Orange can cause a variety of diseases, including, but not limited to,
diabetes mellitus Type 2, peripheral neuropathy, prostate cancers, respiratory cancers and
multiple myeloma. Dr. Guinn opined that the employee’s “current health status could be a result
of his exposure to Agent Orange” during his years of federal employment.
By decision dated September 23, 2010, OWCP reviewed the merits of the claim and
denied modification of the January 6, 2010 Board decision. It found that the medical evidence
was insufficient to establish the claim.

2

Docket No. 91-1047 (issued March 31, 1992).

3

Docket No. 07-1911 (issued September 17, 2008). The Board noted that OWCP had accepted that the employee
was exposed to fuels, solvents and Agent Orange while working on helicopters.
4

Docket No. 08-361 (issued July 15, 2008).

5

Docket No. 09-908 (issued January 6, 2010).

2

By letter dated October 19, 2010, the employee requested reconsideration. In a report
dated October 15, 2010, Dr. Guinn provided a history, stating that the employee had a
documented exposure to multiple toxic chemicals in federal employment, including pesticide
compounds such as Agent Orange, solvents, fuels, asbestos, toluene, chromate compounds and
multiple other carcinogens. He reiterated that multiple research studies confirm that exposure to
Agent Orange can cause a number of diseases. Dr. Guinn indicated that the employee frequently
had direct contact with these chemicals without any protective barriers such as gloves or
protective clothing and daily his skin was in frequent contact with these chemicals. He stated
that pesticide compounds may be absorbed through the skin, GI tract and respiratory tract, but
almost all significant poisonings occur as a result of accidental or intentional ingestion.
According to Dr. Guinn, these herbicides produce nonspecific dermal and GI irritation with
nausea, muscular abnormalities and generalized muscle weakness. He stated that the employee
had peripheral neuropathy, a known complication of Agent Orange exposure, as well as diabetes
and colon cancer. Dr. Guinn concluded:
“For these reasons above my opinion, with a reasonable degree of medical
certainty, is that [the employee] has developed many comorbid medical
conditions due to continuous and long-term exposure to the chemicals noted
which include his peripheral neuropathy, diabetes mellitus, [T]ype 2,
cardiovascular disease resulting in stroke, skin cancers and damage at site of
exposure and metastatic colon cancer. His exposure was great since he had direct
contact with these chemicals through his skin, gastrointestinal tract and
respiratory tract without appropriate barrier protective gear.”
By decision dated April 6, 2011, OWCP reviewed the case on its merits and denied
modification of the July 2, 2007 OWCP decision. It found that the October 15, 2010 report from
Dr. Guinn was not of sufficient probative value to establish the claim.
On August 15, 2011 OWCP received an August 9, 2011 letter from the employee’s
spouse requesting reconsideration. The letter stated that additional medical evidence was
attached, but the record does not include any additional medical evidence submitted with the
August 9, 2011 letter.
By decision dated September 12, 2011, OWCP found that the application for
reconsideration was insufficient to warrant merit review of the claim.
LEGAL PRECEDENT -- ISSUE 1
A claimant seeking benefits under FECA6 has the burden of establishing the essential
elements of his claim by the weight of the reliable, probative and substantial evidence, including
that an injury was sustained in the performance of duty as alleged and that any specific condition
or disability claimed is causally related to the employment injury.7

6

5 U.S.C. §§ 8101-8193.

7

20 C.F.R. § 10.115(e), (f) (2005); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

3

To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.8
Causal relationship is a medical question that can generally be resolved only by
rationalized medical opinion evidence.9 A physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors must be based on a complete factual and medical background of the claimant.10
Additionally, the opinion must be expressed in terms of a reasonable degree of medical certainty,
and must be supported by medical rationale, explaining the nature of the relationship between the
diagnosed condition and the specific employment factors.11
ANALYSIS -- ISSUE 1
As the procedural history of the case has noted, the employee filed occupational claims
on January 7, 2005 for diabetes and peripheral neuropathy, on August 6, 2007 for colon and liver
cancers and on September 12, 2008 for stroke and peripheral neuropathy. These claims have
been consolidated under the current OWCP claim file.
OWCP has accepted some exposure to chemicals during federal employment. The
numerous decisions in the case have been based on a review of the medical evidence with respect
to causal relationship between a diagnosed condition and the employment exposure. The Board,
having reviewed the October 15, 2010 report from Dr. Guinn, finds that the medical evidence
requires further development. Dr. Guinn provided a history discussing the employee’s chemical
exposure, noted the employee’s medical history and referred to medical studies regarding causal
relationship between chemical exposure and diabetes, peripheral neuropathy and cancer. He
offered an opinion within a reasonable degree of medical certainty that peripheral neuropathy,
Type 2 diabetes mellitus, cardiovascular disease resulting in stroke and metastatic colon cancers
were causally related to chemical exposure in federal employment.
While Dr. Guinn did not fully explain his opinion as to causal relationship with
employment for the diagnosed conditions, he provided a clear and probative medical opinion
reflected a thorough knowledge and review of appellant’s medical and employment history and
there is no contrary medical evidence. OWCP has never attempted to further develop the
medical evidence in this case. While appellant has the burden of proof to establish the claim,
OWCP shares responsibility in the development of the evidence.12 The Board will remand the
8

Ruby I. Fish, 46 ECAB 276, 279 (1994).

9

See Robert G. Morris, 48 ECAB 238 (1996).

10

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

11

Id.

12

William J. Cantrell, 34 ECAB 1233 (1983).

4

case for OWCP to prepare an accurate statement of accepted facts and referral to an appropriate
specialist(s) for a rationalized medical opinion on the issues presented. After such further
development as OWCP deems necessary, it should issue an appropriate decision. In view of the
Board’s finding, OWCP will not address the denial of reconsideration issue.
CONCLUSION
The Board finds that appellant has submitted sufficient medical evidence to require
further development of the claim.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 6, 2011 is set aside and the case remanded for further action
consistent with this decision of the Board.
Issued: August 27, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

